DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158749 as evidenced by the provisional application 62/430,274 (collectively “Yu”) in view of US 2012/0025388 (“Law”).	3
III. Double Patenting	8
A. Claims 1, 2, 6, 8, 9-11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 11,063,018.	9
IV. Response to Arguments	16
V. Allowable Subject Matter	17
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0158749 as evidenced by the provisional application 62/430,274 (collectively “Yu”) in view of US 2012/0025388 (“Law”).
Pre-grant publication, US 2018/0158749, of US application 15/720,565, claims priority to two provisional applications US 62/430,274 and US 62 460,580, each of which is filed before the earliest effective filing date of the Instant Application.  The filing date of 15/720,565 (09/29/2017), however, post-dates the effective filing date (02/24/2017).  Upon review, the provisional applications disclose less than all of the information disclosed in 15/720,565.  As such, only the disclosure provided in 62/430,274 will be relied on in making the rejection.  US 62/430,274 is attached with this Office action. 
Claim 17 reads,
17. (Currently Amended) A semiconductor device assembly, comprising: 
[1] a support substrate; 
[2] a first die having a first surface mounted to the support substrate and a second surface opposite the first surface; 
[3] a die stack mounted to the second surface of the first die; 
[4a] an electrically functional heat transfer structure (HTS) mounted to the second surface of the first die peripheral to the die stack, 
[4b] the HTS including a semiconductor material and a conductive feature extending from a lower surface of the HTS to an uppermost portion of the semiconductor material below an upper surface of the HTS; and 
[5a] a lid carried by the support substrate, 
[5b] wherein the HTS extends from the second surface of the first semiconductor die to the lid.

With regard to claim 17, Yu discloses,
17. (Currently Amended) A semiconductor device assembly, comprising: 
[1] a support substrate [“Substrate” (Yu: Fig. 8i)];  
[2] a first die [“xPU (ex: GPU/CPU, etc.)” (Yu: Fig. 5)] having a first surface [bottom surface] mounted to the support substrate and a second surface [top surface] opposite the first surface; 
[3] a die stack  [SRAM die stack (Yu: Figs. 5 and 8i)] mounted to the second surface [top surface] of the first die [xPU of Yu]; 
[4a] an … heat transfer structure (HTS) [“thermal chip”, which is stack of Si dies having electrically coupled TSVs extending vertically through each Si die as well as the overlying patterned metal hard mask (Fig. 5): ¶ 21 of 62/430,274]   mounted to the second surface [top surface] of the first die [xPU of Yu]  peripheral to the die stack [SRAM stack of Yu], 
[4b] the HTS [“thermal chip” of Yu (supra)] including a semiconductor material [Si of Yu (Fig. 5)] and a conductive feature [“Cu TSV” of Yu (Figs. 5 and 8f-8i)] extending from a lower surface of the HTS to an uppermost portion of the semiconductor material [Si] below an upper surface of the HTS [noting that the patterned metal hard mask is the upper surface of the HTS]; and 
[5a] a lid [“heat spreader” (Yu: Fig. 8i)] carried by the support substrate [“Substrate” of Yu], 
[5b] wherein the HTS [“thermal chip” of Yu (supra)] extends from the second surface [top surface] of the first die [xPU of Yu] to the lid [heat spreader of Yu].  

With regard to feature [4a] of claim 1, Yu only lacks teaching that the “thermal chip” is “electrically functional”. 
Law, like Yu, teaches a 3DIC having “a plurality of peripheral stacked through silicon via (TSV) structures 140” (Law: ¶ 14) at one to all sides of a semiconductor die stack E, F, G, H (Law: ¶ 17), said semiconductor dies E, F, G, H having active integrated circuit (Law: ¶ 14), said stacked TSVs 140 (1) extending from a lowermost semiconductor die 110 upwardly to an optional interposer 160 or an uppermost semiconductor die H and (2) serving the function of heat transfer (inter alia) (Law: ¶¶ 14-21; Figs. 3-6).  
In addition to the heat transfer function, Law explains the plurality of TSVs 140 as “electrically functional” in signal and power routing. as well as the benefit of said electrically functionality, stating in this regard, 
[0016] To resolve the 3D IC power and thermal management issue, an approach according to an aspect of the present disclosure is to implement a plurality of peripheral TSV structures [140] in the 3D IC.  By decoupling the die and inter die signal and/or power connections in the die, and instead incorporating them in peripheral TSV structures, the peripheral TSV structures can directly supply the power and/or signal to individual stacked dies.  An advantage of this approach is that the active die area is minimized for cost reduction and yield improvement.  Further, this arrangement resolves the 3D IC IR drop problem mentioned above by reducing increased power densities that can result from stacking one core of a die upon another core of a die.  Moreover, heat dissipation of 3D ICs is improved and expensive cooling approaches such as thermal vias and microchannels are eliminated.  Further, strategically placed peripheral TSV structures can help establish a thermal path from the core of a die to the heat sink.
(Law: ¶ 16; emphasis added)
Thus, Law teaches many of the features of claim 17, , in e.g. Figs. 5 and 6, as follows:
17. (Currently Amended) A semiconductor device assembly, comprising: 
[1] a support substrate; 
[2] a first die 110 [Law: ¶ 14] having a first surface … and a second surface opposite the first surface; 
[3] a die stack E, F, G, H mounted to the second surface of the first die 110 [Law: ¶ 14]; 
[4a] an electrically functional heat transfer structure (HTS) [= plurality of 140 plus interposer 160, noting uppermost 160 can function as heat sink for heat dissipation (Law: ¶ 21, last two sentences)]  mounted to the second surface of the first die 110 peripheral to the die stack E, F, G, H, 
[4b] the HTS including a semiconductor material [i.e. Si, because “TSV” is “through silicon via” (Law: ¶ 14)]  and a conductive feature 145/150 [the via 145 in the Si of the TSVs 140 and the bumps 150 (Law: ¶ 19; Fig. 5)]  extending from a lower surface of the HTS to an uppermost portion of the semiconductor material …; and 
Inasmuch as Yu also includes a stack of Si chips having TSVs (i.e. the “thermal chip” in Figs. 5 and 8i) used for heat dissipation, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the power and/or signal routing in the TSVs of the thermal chip stack of Yu along with the associated required electrical connections to the integrated circuit elements of the lowermost die (xPU) in the 3DIC of Yu, in order to attain the benefits of using the Cu TSVs of the thermal chip if Yu for power and routing, as explained in paragraph [0016] of Law (supra).  
This is all of the features of claim 17.

With regard to claims 18-20, Yu in view of Law further teaches,
18. (Original) The semiconductor device assembly of claim 17 
[1] wherein the first die [“xPU (ex: GPU/CPU, etc.)” of Yu (Fig. 5)] includes an integrated circuit [i.e. the circuits making GPU and/or CPU], and 
[2] wherein the HTS [“thermal chip” of Yu (supra)] is electrically coupled to the integrated circuit [in order to route power and signals, as taught by Law (supra)].

19. (Original) The semiconductor device assembly of claim 18 wherein: 
[1] the integrated circuit is a first integrated circuit [i.e. one of the circuits making GPU and/or CPU];
[2] the HTS  [i.e. “thermal chip” stack having Cu TSVs to right of SRAM chip stack in Figs. 5 and 8i]  is a first HTS on a first peripheral side of the die stack [SRAM chip stack]; 
[3] the first die [xPU of Yu] includes a second integrated circuit [i.e. another of the circuits making GPU and/or CPU]; and 
[4a] the semiconductor device assembly [of Yu] further comprises 
[4b] a second electrically functional HTS  [i.e. chip stack having Cu TSVs to left of SRAM chip stack in Figs. 5 and 8i]  mounted to the second surface [top surface] of the first die [xPU of Yu] on a second peripheral side of the die stack [SRAM chip stack of Yu], 
[4c] wherein the second HTS is electrically coupled to the second integrated circuit [as shown in Figs. 5 and 8 and/or to provide power and/or signal routing to the SRAM chips as taught in Law (¶¶ 16-17)].  

20. (Original) The semiconductor device assembly of claim 17 
[1] wherein the conductive feature is a first conductive feature  [one Cu TSV of Yu (Figs. 5, 8i)]  of a plurality of conductive features [other Cu TSVs of Yu (Figs. 5, 8i)] in the HTS, 
[2] wherein each of the plurality of conductive features includes a bond pad at the lower surface of the HTS coupled to a corresponding bond site on the second surface [top surface] of the first semiconductor die [xPu of Yu; ¶ 14 of 62/430,274].  




III. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claims 1, 2, 6, 8, 9-11, 13, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 of U.S. Patent No. 11,063,018. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, and 8 (claim 1 independent and claims 2, 6, and 8 depending directly or indirectly from claim 1) separately recite all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making each of claims 1, 2, 6, and 8, separately, broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  By “similar language” is meant terms used that are synonyms and therefore a distinction without a difference.  See the table below for comparison of claim features.

Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
1. (Amended) A semiconductor device assembly, comprising:
a package substrate;
a package substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first semiconductor die carried by the package substrate and including a mounting surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
at least one second semiconductor die carried by the mounting surface of the first semiconductor die; and
an electrically functional heat transfer structure (HTS) composed of a semiconductor material attached to the first semiconductor die at the peripheral region, 

a first conductive element in the semiconductor material, …

wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) composed of a semiconductor material carried by the mounting surface of the first semiconductor die and 

a conductive element in the semiconductor material, 

wherein the conductive element extends from a lower surface of the HTS to an elevation beneath an upper surface of the semiconductor material.







… and a second conductive element in the semiconductor material … 

wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and 
6. (Amended) The semiconductor device of claim 1 wherein the conductive element is a first conductive element, wherein the elevation is a first elevation [which is in claim 9 of the ‘018 patent (supra)], and 

wherein the electrically functional HTS is further composed of a second conductive element in the semiconductor material 

extending from the lower surface to a second elevation beneath the upper surface of the semiconductor material.

8. The semiconductor device of claim 6 wherein the first elevation is higher than the second elevation.


a lid having a cap portion and a wall portion,
wherein the wall portion of the lid is mounted to the package substrate and 
the HTS extends from the first semiconductor die to a position adjacent to and 
in contact with the cap portion.
2. (Amended) The semiconductor device of claim 1, further comprising 
a lid having a cap portion and a wall portion, wherein the wall portion of the lid is carried by the package substrate and 
the HTS extends from the mounting surface of the first semiconductor die to the cap portion, and 
wherein the upper surface of the semiconductor material contacts the cap portion of the lid.


With regard to the current amendment to claim 1, there is no distinction between the “upper surface of the semiconductor material” and “upper surface of the HTS” in claim 9 of the ‘018 patent because claim 9 of the ‘018 patent states that the “electrically functional heat transfer structure (HTS) composed of a semiconductor material”.  The term “composed of” has a legal understanding equivalent to “consisting of” or “consisting essentially of”.  As such, stating “upper surface of the HTS” is the same as stating “upper surface of the semiconductor material”.  This analysis applied equally to instant claims 2 and 6. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-11 (claim 9 independent and claims 10 and 11 depending directly or indirectly from claim 9) separately recite all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making each of claims 9-11, separately, broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  Claim 13 of the Instant Application which depends from claim 11 further recites features recited in claim 13 of the ‘018 patent.  See table below.
Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
9. (Amended) A semiconductor device assembly, comprising:
a package substrate;
a package substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first semiconductor die carried by the package substrate and including a mounting surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
a stack of second semiconductor dies carried by the mounting surface of the first semiconductor die;
an electrically functional heat transfer structure (HTS) composed of a semiconductor material attached to the first semiconductor die at the peripheral region, 


a first conductive element in the semiconductor material, …

wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) electrically coupled to the mounting surface of the first semiconductor die, wherein the HTS includes a semiconductor material and
 
a conductive element extending through the semiconductor material 

from a lower surface of the semiconductor material of the HTS to an elevation below an upper surface of the semiconductor material of the HTS; and
… a lid having a cap portion and a wall portion,

wherein the wall portion of the lid is mounted to the package substrate and …
a lid having a cap portion and a wall portion, 

wherein the wall portion of the lid is carried by the package substrate and the cap portion is carried by the wall portion.
… and [1] a second conductive element in the semiconductor material [2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,
 
wherein the second conductive element is in a lowermost volume of the semiconductor material and [3] extends from the bottom surface to a second elevation lower than the first elevation; and 
10. The semiconductor device of claim 9 
wherein the conductive element is a first conductive element [from claim 9 above], and 

wherein the HTS further includes [1] a second conductive element [3] extending at least partially through the semiconductor material, 

wherein the second conductive element is 
[2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element. 
Repeat from claim 9 above,





wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and
11. (Amended) The semiconductor device of claim 9
 
wherein the conductive element is a first conductive element and the elevation is a first elevation [again in claim 9 above], and 

wherein the HTS further includes a second conductive element extending through the semiconductor material from the lower surface of the HTS to a second elevation beneath the upper surface of the semiconductor material of the HTS.

Repeat from claim 9 above and claim 13

… and a second conductive element in the semiconductor material spaced apart from the first conductive element with [1a] a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,

13. The semiconductor device assembly of claim 9 [1b] wherein the HTS includes a plurality of volumes of silicon forming the capacitor.

[claim 9] … [2] wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,
 
[claim 9] … [3] wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; 
13. The semiconductor device of claim 11 

[1a] and [1b] wherein the semiconductor material includes a plurality of volumes of the semiconductor material, 










[2] wherein the first elevation is within an uppermost volume of the semiconductor material, and



[3] wherein the second elevation is within a volume beneath the uppermost volume.





With regard to the current amendment to instant claim 9, as explained above, there is no distinction between either of “a lower surface of the semiconductor material of the HTS” and “an upper surface of the semiconductor material of the HTS” in instant claim 9 relative to “a bottom surface of the HTS” and “an upper surface of the HTS” in claim 9 of the ‘018 patent, respectively, because claim 9 of the ‘018 patent states that the “electrically functional heat transfer structure (HTS) composed of a semiconductor material”.  The term “composed of” has a legal understanding equivalent to “consisting of” or “consisting essentially of”.  As such, stating “upper surface of the HTS” is the same as stating “upper surface of the semiconductor material”.  This analysis applied equally to instant claim 11.


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17 of the Instant Application recites all of the features recited in claim 9 of the ‘018 patent in identical, similar, or broader language, thereby making claim 17 broader than claim 9 of the ‘018 patent by omission of one or more of the features recited in claim 9 of the ‘018 patent.  See table below.
Claim 9 of ‘018 patent
Claims of Instant Application
9. A semiconductor device assembly, comprising:
17. (Amended) A semiconductor device assembly, comprising:
a package substrate;
a support substrate;
a first semiconductor die mounted to the package substrate and having a base region, a peripheral region extending laterally from at least a portion of the base region, and an integrated circuit;
a first die having a first surface mounted to the support substrate and a second surface opposite the first surface;
a semiconductor die stack having a plurality of second semiconductor dies, wherein the semiconductor die stack is mounted to the base region of the first semiconductor die such that the peripheral region extends laterally away from at least a portion of the semiconductor die stack;
a die stack mounted to the second surface of the first die;
an electrically functional heat transfer structure (HTS) [1] composed of a semiconductor material [2] attached to the first semiconductor die at the peripheral region, 


[3] a first conductive element in the semiconductor material, …
wherein the first conductive element extends from a bottom surface of the HTS to a first elevation through a portion of an uppermost volume of the semiconductor material beneath an upper surface of the HTS,

an electrically functional heat transfer structure (HTS) [2] mounted to the second surface of the first die peripheral to the die stack,

[1] the HTS including a semiconductor material and 
[3] a conductive feature extending from a lower surface of the HTS to an uppermost portion of the semiconductor material below an upper surface of the HTS; and
… a lid having a cap portion and a wall portion, wherein the wall portion of the lid is mounted to the package substrate and 

the HTS extends from the first semiconductor die to a position adjacent to and in contact with the cap portion.
a lid carried by the support substrate, 



wherein the HTS extends from the second surface of the first die to the lid.
… and [1] a second conductive element in the semiconductor material [2] spaced apart from the first conductive element with a portion of the semiconductor material between the first conductive element and the second conductive element thereby defining a capacitor within the HTS,
 
wherein the second conductive element is in a lowermost volume of the semiconductor material and [3] extends from the bottom surface to a second elevation lower than the first elevation; and 
 
Repeat from claim 9 above,





wherein the second conductive element is in a lowermost volume of the semiconductor material and extends from the bottom surface to a second elevation lower than the first elevation; and




IV. Response to Arguments
Applicant’s arguments filed 10/17/2022 have been considered but they are not fully persuasive. 
Applicant’s amendment to each of independent claims 1 and 9 requiring the features “wherein the conductive element extends from a lower surface of the HTS to an elevation beneath an upper surface of the semiconductor material” rather than beneath an upper surface of the HTS, itself (claim 1) and “a conductive element extending through the semiconductor material from a lower surface of the semiconductor material of the HTS to an elevation below an upper surface of the semiconductor material of the HTS” (claim 9) rather than to the elevation below the upper surface of the HTS, itself, is a distinction not taught in Yu, alone, or as modified by Law. 
Applicant’s arguments with respect to claim 17 (Remarks: pp. 10-11) are not found persuasive because Applicant ignores that it failed to similarly amend claim 17 to require the conductive feature” to extend to an elevation below the semiconductor material of the HTS, as argued with regard to claims 1 and 9 (Remarks: pp. 8-10).  As explained in the rejection, the upper surface of the HTS of Yu is the hardmask, and the TSV extends below the top surface of the hardmask and therefore below the top surface of the HTS.  Therefore, the feature added to each of claims 1 and 9 that Applicant relies on to overcome the applied prior art is not found in claim 17.  

V. Allowable Subject Matter
Pending the filing of a terminal disclaimer to obviate the double patenting rejection of claims 1, 2, 6, 8, 9-11, 13, claims 1-16 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
As explained above, the prior art does not reasonably teach or suggest --in the context of each of claims-- the features “wherein the conductive element extends from a lower surface of the HTS to an elevation beneath an upper surface of the semiconductor material [of the HTS]” rather than beneath an upper surface of the HTS, itself (claim 1) and “a conductive element extending through the semiconductor material from a lower surface of the semiconductor material of the HTS to an elevation below an upper surface of the semiconductor material of the HTS” (claim 9) rather than to the elevation below the upper surface of the HTS, itself.

Otherwise, claims 3-5, 7, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in claims 3-5, 7, 12, and 14-16.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814